DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 6/14/2022.
The claims 1-2, 9, 12, and 14-15 have been amended. Claim 16 has been newly added.  
In view of the amendments, the Objection to the Title has been withdrawn.
In view of the amendments, the Objection to claims 1-2 have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN CLAIM 16
REPLACE
running obliquely to the adjacent sides
WITH
running obliquely to the adjacent sides.
END EXAMINER’S AMENDMENT
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/14/2022, with respect to Claims 1-16 have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Re claim 1, Applicant argues (Page 9-10) that DE102015222482A1 (hereinforth referred to as 482’) “fails to disclose an electric motor having at least one group of three conductive flat coils, wherein parts of the conductor pattern of each of the three flat coils are designed to be connected one over the other and together in parallel in the first and second conductor plane”. Applicant further asserts that “the conductor tracks of each flat coil merely "jump" between the first and second levels of the printed circuit board” and therefore do not constitute a parallel connection as claimed above. Therefore the rejection of the claim is hereby withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electric motor, having: - at least one magnetic track, which has a plurality of magnet elements connected in a line in a longitudinal direction or in the shape of a ring, and - at least one coil assembly, which includes a support that is substantially electrically and magnetically non-conductive with respect to the magnetic track, which is configured such that the coil assembly and the magnetic track are capable of carrying out a guided movement relative to each other, and which includes at least one group of three conductive flat coils, wherein each of the three flat coils is connected to one phase of a three-phase power supply, and wherein the conductor tracks of the three flat coils of the group or of each group are arranged so as to be nested in each other or overlap with each other in a first and second support conductor plane, which are electrically insulated from each other by an insulating intermediate layer, such that parts of the conductor pattern of each of the three flat coils are designed to be connected one over the other and together in parallel in the first and second conductor plane, and two of the three overlapping flat coils in each case have crossover regions in which the conductor tracks of the first flat coil only run in the first support conductor plane and the conductor tracks of the second flat coil only run in the second support conductor plane.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (US 9148047) teaches a coil unit and assembly for an ironless linear motor having two axial non-unit sides.
Hsu et al. (US 8115348) teaches a coil unit assembly for a linear type motor having no iron core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832